Citation Nr: 1809572	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-19 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 1972 to May 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

This appeal was processed utilizing Virtual VA and the Veterans Benefits Management System (VBMS), VA's paperless claims processing systems. 
FINDING OF FACT

The Veteran meets the schedular requirements for a TDIU, and he is considered unemployable due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran contends that due to his service connected migraine disorder and symptoms from his cervical spine and left shoulder disabilities, he is unable to work.  For the reasons below, the Board finds that the Veteran is entitled to a TDIU. 

The Veteran is service connected for several disabilities to include migraines rated at 50 percent; PTSD at 30 percent; neuralgia of the ulnar nerve associated with the cervical spine at 20 percent; degenerative arthritis of the cervical spine at 20 percent; and a left shoulder disability at 10 percent.  His combined rating was 70 percent prior to August 31, 2010, and 80 percent thereafter.  As such, he meets the schedular rating threshold for the grant of a TDIU.  Thus, the main question before the Board is whether the Veteran's service-connected disabilities alone rendered him unable to obtain substantially gainful employment.

In this case, the Board finds that consideration of a total rating based on unemployability under the provisions of 38 C.F.R. § 4.16(b) is in order.  As discussed more fully below, the most probative and credible evidence shows that the Veteran's service-connected disability renders him unable to obtain or maintain substantially gainful employment.  

In his August 2010 TDIU application, he indicated that due to migraines and his neck and shoulder injuries, he has been unable to work full-time since July 2004.  He also reported that he was employed as a writer in two contract positions and as a part-time substitute teacher in September 2008.  He also noted that he completed a bachelor's degree in pro writing and English literature in 2007. 

In statement received at the VA in July 2011, the Veteran indicated that he had only worked a total of seven days in 2010 and not at all in 2011.  He was unable to obtain full-time employment due to restrictions from his disabilities that would cause him to miss several days of work. 

Throughout the appeal period, several VA examinations were performed to determine the severity of the Veteran's headache, cervical spine, and left shoulder conditions. 

Headaches 

The October 2010 examiner noted that migraines would cause the Veteran to avoid exposure to lights and sounds when having an attack.  The attacks were unpredictable and would impact a work schedule and daily activities.  In September 2012, an examiner found that he would be unable to work during an acute attack. 

The May 2015 examiner found that the Veteran would be unable to work while he had a headache.  He reported having approximately three headaches every two weeks, each lasting more than a day and interfering with activities and outings.  If the headache lasted more than two days, he would go to the ER; in the six months before the exam, he had been in the ER on three separate occasions. 

Left Shoulder/Ulnar Nerve 

The November 2010 examiner noted that the Veteran would have difficulty driving due to pain in his left shoulder, elbow and hand caused by degenerative cervical spine disease and neuralgia of the left ulnar nerve. 

In June 2012, a VA examination was conducted for the Veteran's left shoulder condition and the examiner found that he would have decreased lifting capacity and overhead use of his left arm.  The September 2012 and December 2013 examiners agreed with this assessment.  The September 2012 opinion for peripheral nerve conditions indicated the Veteran would have decreased dexterity and strength in his left hand due to his condition. 

The April 2013 examiner indicated that the Veteran had pain on movement, as well as slightly decreased range of motion and muscle strength in his left shoulder.  Those difficulties would limit certain overhead activities but not typical deskwork, like typing.  

In June 2015, an examiner found that due to his should disability the Veteran would impact his ability to lift, carry, work above the shoulders or overhead and to throw.

Cervical Spine

The February 2009 VA examiner noted that residuals of his cervical strain would limit reaching, twisting, lifting, finger and gripping.  He would also experience pain and numbness, which would limit certain activities. 

The February 2009 VA examiner for migraine headaches and cervical strain, noted that the conditions would limit reaching, twisting, lifting, finger use, and gripping.  He would also experience pain and numbness, which would limit some activities. 

The September 2012 examiner found that his cervical spine condition would limit the Veteran's ability for lifting and overhead work. 

The June 2015 VA examiner for cervical spine conditions found that the Veteran would have significant issues turning his head, especially while driving, looking up, or working with his head titled up, and while holding his head up for prolonged periods-especially in front of a computer. 

A general VA medical opinion was obtained in October 2012 to determine the impact of the Veteran's service connected disabilities on physical and sedentary employment.  The examiner indicated that he would be suited to work a desk job (sedentary work) at least four hours per day.  He would require certain restrictions regarding lifting and most likely would be unable to complete a full eight hour day. 

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran was precluded from obtaining and maintaining gainful employment consistent with his education and occupational experience due to his service connected migraines and other physical disabilities.  

The Veteran also reported working in contractual positions as a writer and substitute teacher and declining days of work due to severe migraines; it is unclear from the record if he is still employed.  Although the October 2012 general opinion found that his conditions did not prohibit him from working at least a part-time desk position, the May 2015 and June 2015 examiners noted that he would be unable to work during a headache and would experience difficulty holding his head up while sitting at a computer.  Moreover, the Board finds that the Veteran's part-time or occasional employment is not considered substantially gainful employment.  

Importantly, "substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  See 38 C.F.R. § 4.16(a) (2017). The Board has considered the Veteran's history of experience as a writer and teacher, and finds that the limitations caused by his migraines (and other service-connected disabilities) render him unable to obtain and maintain substantially gainful employment. 

In sum, the Board finds all reasonable doubt in the Veteran's favor in finding that his service-connected disabilities affect his ability to secure or follow a substantially gainful occupation.  As such, based on the evidence of record, entitlement to a TDIU is warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).


ORDER

A TDIU is granted. 




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


